internal_revenue_service department of the treasury number release date index numbers washington d c person to contact telephone number refer reply to cc te_ge eo2 plr-123197-01 date legend authority a b c dear this is in response to your amended ruling_request submitted on behalf of the authority requested a ruling that the authority is an instrumentality of its governmental members facts the authority is a joint_venture between a b and c a b and c the tribes or tribal are listed in revproc_2001_15 2001_5_irb_465 as indian tribal governments that are entities that exercise governmental functions for purposes of the indian_tribal_government tax status act of title ii of pub_l_no 1983_1_cb_510 as amended by pub_l_no 1983_2_cb_309 indian tribes listed in revproc_2001_15 are to be treated similarly to states for specified purposes under the internal_revenue_code the authority has requested a ruling that it is a instrumentality of an indian_tribal_government as that term is defined in sec_7871 of the internal_revenue_code each tribal member passed a resolution agreeing to share the cost of creating plr-123197-01 and operating the authority the authority provides administrative management and accounting services to tribal operated programs and services these programs and services were formerly operated by the bureau of indian affairs on behalf of the tribes the programs deal with social services realty adult vocational training direct employment agriculture credit and finance forestry and water resources all of the program activities including all program employees are directly supervised by the relevant tribe under the agreement to share costs all acquired property and self-generated income is owned by the tribes the authority has no funds for distribution or retention nor any funds that may inure to any private benefit all property is owned by its member tribes and is merely assigned by the tribes to the authority for its use the authority’s only source_of_income is cost reimbursement from the tribes the authority is prohibited from generating income further the authority is not capable of acquiring property in its own name the authority is wholly dependent on the tribes for its annual operating budget its reimbursement of expenses and its use of tribal property the authority’s employees consist of an executive director a financial officer and the accounting assistant the executive director is hired by the tribal councils and is accountable to each individual tribal council if any tribal council fails to concur the executive director cannot be hired if any tribal council wishes to fire the executive director it may do so the shared cost agreement contains a dispute resolution mechanism in the event that a disagreement about firing the executive director occurs the executive director supervises the financial officer and the accounting assistant law and analysis sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_1_103-1 of the income_tax regulations provides that an obligation issued by or on behalf of any governmental_unit by a constituted_authority empowered to issue such an obligation is the obligation of such a unit sec_141 provides that a private_activity_bond is any bond issued as part of an issue that satisfies the private_business_use_test and the private_security_or_payment_test or the private_loan_financing_test sec_141 provides that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that for purposes of sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit under sec_1_141-1 a governmental person includes instrumentalities of states or political subdivisions sec_7701 provides that the term indian_tribal_government means the governing body of any tribe band community village or group of indians or if plr-123197-01 applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 provides that indian tribal governments will be treated as a state for certain purposes under sec_7871 e ii the term indian_tribe means any indian_tribe band nation or other organized group or community which is recognized as eligible for the special programs and services provided by the united_states to indians because of their status as indians under revrul_57_128 1957_1_cb_311 the following factors are taken into account to determine whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses the members of the authority are all recognized as indian tribal governments that are to be treated similarly to states for specified purposes under the internal_revenue_code the authority provides administrative management and accounting services to manage programs that were once performed by the bureau of indian affairs for the benefit of and on behalf of the tribes the authority is wholly dependent on the tribes for the funding of its operating budget the reimbursement of its expenses and the use of tribal property no authority funds may inure to any private benefit employees of the authority provide services to and at the direction of the tribes tribal members control the authority through the selection of and the power to remove the executive director of the authority and through the budget process the authority in effect performs the functions that each member tribe or another entity would otherwise have had to perform finally the authority was authorized by tribal resolutions conclusion accordingly based on the above factors we conclude that the authority satisfies revrul_57_128 and is a wholly owned instrumentality of its tribal members for purposes of sec_141 the trade_or_business of an instrumentality is that of the governmental_unit for which it acts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-123197-01 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no implication should be drawn from the above discussion or conclusions that revrul_57_128 applies for purposes of sec_115 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the authority sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes cc
